Title: Thomas Jefferson to Joseph Delaplaine, 12 April 1817
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
            Dear Sir
            Monticello Apr. 12. 17.
          
          My repugnance is so invincible to be saying any thing of my own history, as if worthy to occupy the public attention, that I have suffered your letter of Mar. 17. but not recieved till Mar. 28. to lie thus long, without resolution enough to take it up. I indulged myself at some length on a former occasion, because it was to repel a calumny still sometimes repeated, after the death of it’s numerous brethren, by which a party at one time thought they could write me down, and deeming even science itself, as well as my affection for it, a  fit object of ridicule and a disqualification for the affairs of government. I still think that many of the objects of your enquiry are too minute for public notice. the number, names, and ages of my children, grandchildren, great grandchildren Etc would produce fatigue and disgust to your readers, of which I would be an unwilling instrument. it will certainly be enough to say that from one daughter living and another deceased I have a numerous family of grandchildren, and an increasing one of great grandchildren.—I was married on new year’s day of 1772. and mrs Jefferson died in the autumn of 1782.—I was educated at William and Mary college in Williamsburg. I read Greek, Latin, French, Italian, Spanish, and English of course, with something of it’s radix the Anglo-Saxon. I became a member of the legislature of Virginia in 1769. at the accession of Lord Botetourt to our government. I could not readily make a statement of the literary societies of which I am a member. they are many and would be long to enumerate, and would savour too much of vanity and pedantry. would it not be better to say merely that I am a member of many literary societies in Europe and America? your statements of the corrections of the Declaration of Independance by Dr Franklin and mr Adams, are neither of them at all exact. I should think it better to say generally that the rough draught was communicated to those two gentlemen, who, each of them made 2. or 3. short and verbal alterations only. but even this is laying more stress on mere composition than it merits; for that alone was mine; the sentiments were of all America.   I already possess a portrait of mr Adams, done by our countryman Brown, when we were both in England, and have no occasion therefore for the copy you propose to me. accept my apologies for not going more fully into the minutiae of your letter, with my friendly & respectful salutations.
          Th: Jefferson
        